internal_revenue_service number release date index number ------------------------------ -------------------------- --------------------------------------------------- -------------------------------------- --------------------------------------------------- ----------------------------------------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ----------- telephone number --------------------- refer reply to cc intl b02 plr-144459-05 date date ty ------- ty ------- ---------------------- -------------------------- --------------------------------------------------- ---------------------- --------------------------------------------- ----------------- ---------------------------------- legend taxpayer law firm a consulting firm b accounting firm c country y date year x z dear --------------- this is in response to a letter dated date submitted on behalf of taxpayer by its authorized representative requesting an extension of time under sec_301_9100-3 to make the election provided by internal_revenue_code i r c sec_953 to be treated as a domestic_corporation for u s tax purposes commencing on the first day of taxpayer’s year x taxable_year the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in ------- ------ plr-144459-05 support of the request for a ruling verification of the factual information representations and other data may be required a part of the audit process taxpayer is a country y captive_insurance_company that was incorporated on date taxpayer insures the risks of law firm a and consulting firm b since its formation taxpayer has been owned equally by varying employees of law firm a and consulting firm b each shareholder has owned approximately a z percent interest in taxpayer taxpayer employed a consulting firm to form the company and to provide advice with regard to u s income_tax issues upon the formation of the company further it also employed the predecessor of accounting firm c to perform an audit of taxpayer’s financial statements and to provide tax_advice at that time it was clear that taxpayer was not a controlled_foreign_corporation cfc however congress thereafter passed legislations which modified the general definition of a cfc and u s shareholder in the context of captive insurance_companies taxpayer was unaware of the legislative modifications and its effect on its status as a cfc as a result taxpayer continued to take the position that it was not a cfc taxpayer has represented that it does not believe it is seeking to alter a return position for which an accuracy-related_penalty could be imposed on its shareholders under sec_6662 further absent an election taxpayer is not subject_to u s income_tax or accuracy-related_penalties sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the i r c except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service plr-144459-05 ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the irs or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election however sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy- related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested or if the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election furthermore a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief sec_4 of revproc_2003_47 2003_2_cb_55 provides that the election to be treated as a domestic_corporation under d to be effective for a taxable_year must be filed by the due_date prescribed in sec_6072 with extensions for the united_states income_tax return that is due if the election becomes effective in the present situation revproc_2003_47 fixes the time to make the election under sec_953 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth under sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to make the election provided by sec_953 in accordance with the rules set forth in notice_89_79 1989_2_cb_392 and revproc_2003_47 to be treated as a domestic_corporation for u s tax purposes commencing on the first day of taxpayer's year x taxable_year the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the sec_953 election sec_301_9100-1 plr-144459-05 the taxpayer should attach a copy of this letter to its sec_953 election this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representatives sincerely valerie a mark lippe senior technical reviewer branch international
